Citation Nr: 0031412	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for tension headaches, 
currently rated as 30 percent disabling.  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1987 to July 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied increased ratings for 
tension headaches, a left shoulder disability, and bilateral 
knee disabilities.  The veteran appealed the matter of an 
increased rating for tension headaches to the Board.  He did 
not initiate an appeal as to the other issues.  In May 1997, 
the veteran testified at a personal hearing with his spouse 
before a hearing officer at the RO.

In an April 1998 rating decision, increased ratings for a 
left shoulder disability, bilateral knee disabilities, and 
otitis externa were denied; service connection for a cervical 
spine disability, pes planus, and hallux valgus of the feet 
were denied.  Entitlement to a total disability rating for 
compensation based on individual unemployability was granted 
effective from September 5, 1997.  Entitlement to special 
monthly compensation was denied.  Also, eligibility for 
Chapter 35 educational assistance benefits was established.  

In July 1998, the veteran testified before a Veterans Law 
Judge (formerly "a member of the Board") sitting in 
Washington, D.C., via videoconference from the RO.  In 
January 1999, the Board remanded this case to the RO for 
further development.  

In May 1999, the veteran's claim for entitlement to specially 
adapted housing/special home adaptation grant was denied.  
The veteran did not initiate an appeal as to this 
determination.  

In August 2000, the Board remanded this case to the RO for 
the veteran to be scheduled for another personal hearing 
before a Veterans Law Judge as the individual who held his 
last hearing was no longer employed by the Board.  In 
November 2000, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting in Washington, D.C., via 
videoconference from the RO.  

The Board notes that the January 1999 Remand in this case 
noted that the veteran had raised the issue of his 
entitlement to an effective date earlier than September 5, 
1997, for the grant of a total disability rating based on 
individual unemployability in his testimony at a July 1998 
videoconference hearing before the Board.  The January 1999 
Remand referred that issue to the RO for appropriate action.  
The record does not reflect that the RO took any action on 
that issue.  However, following receipt of further 
communication from the veteran in April 1999, the RO issued a 
rating decision in February 2000 that determined that the 
April 1998 decision to assign a total disability rating for 
compensation based on individual unemployability effective 
September 5, 1997 was not clearly and unmistakably erroneous.  
The Board now finds that the veteran's comments at the July 
1998 hearing (as reduced to writing in the transcript of the 
hearing) constituted a timely notice of disagreement to the 
effective date for the assignment of a total disability 
rating in the April 1998 rating decision, placing that issue 
in appellate status.  Therefore, the RO's recent adjudication 
of the veteran's claim on the basis of clear and unmistakable 
error (CUE) was not proper.  That issue will be addressed 
further in the Remand the follows this decision.  


FINDING OF FACT

The veteran's service-connected tension headaches are 
manifested by very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
tension headaches.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Moreover, while a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Therefore, although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the most recent medical 
findings regarding the current level of the veteran's 
service-connected tension headaches.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Historically, the veteran applied for an increased rating in 
July 1996.  In conjunction with his claim, VA outpatient 
records were received.  These records showed that in July 
1996, the veteran reported having tension headaches daily.  
The veteran was treated in October 1996 for pain associated 
with his chronic headaches.  

In December 1996, the veteran was afforded a VA 
neuropsychiatric examination.  At that time, the veteran 
reported having daily tension headaches which lasted from 1 
to 7 days.  He indicated that these headaches were productive 
of sharp, steady pain.  The examiner indicated that there was 
no known aggravant and that they were somewhat relieved by 
prescription narcotics.  The veteran indicated that they had 
increased in frequency and intensity over the last year.  
Examination of the cranial nerves did not reveal any 
neurologic sequelae.  Thereafter, the veteran continued to be 
treated on an outpatient basis for his headaches which 
involved his ears, sinuses, and neck.  The veteran was 
treated for one of these headaches which lasted for 4 days.  

In May 1997, the veteran and his wife testified at a personal 
hearing before a hearing officer.  At that time, the veteran 
indicated that he had daily headaches which lasted 4 to 5 
hours.  He indicated that his medication was not providing 
any relief.  

In November 1997, the veteran was seen by a private 
physician, Robert M. Ross. M.D., who indicated that while 
there was no neurologic deficit, the veteran suffered from 
daily headaches.  He indicated that the veteran was taking 
multiple medications.  He noted that the veteran experienced 
pressure pain occurring with equal frequency in the back of 
the neck and head or in the front of the head, behind one or 
both eyes, or in the malar area.  It was noted that the 
veteran only occasionally had nausea or vomiting, but the 
examiner noted that the veteran would "see spots" and 
experienced nasal drainage.  Dr. Ross explored variants which 
might have been contributing to the veteran's headaches.  He 
indicated that muscle contraction/tension was probably an 
important factor and that there might also be an emotional 
contribution.  

In January 1998, the veteran was seen by another private 
physician, Gregory Scott, M.D., who indicated that the 
veteran had not had any improvement with his headaches.  It 
was noted that the veteran's headache pain was primarily 
around his head in the temporal areas and occipital areas.  
It was noted that magnetic resonance imaging (MRI) was 
negative.  Neurological examination revealed only very mild 
bitemporal tenderness.  

In February 1998, the veteran was afforded a VA neurological 
examination.  Again, he reported having daily headaches 
without relief from medication.  He indicated that the 
headaches lasted from hours to days and were only relieved by 
sleep.  The neurological examination revealed decreased 
sensation of the fifth right cranial nerve.  The diagnosis 
was chronic daily post traumatic headaches, prostrating in 
nature, refractory to typical medications.  

In May 1999, the veteran was afforded a VA brain examination.  
The veteran reported the same complaints as he had 
previously, and also reported having throbbing pain and one 
episode of being unconscious.  Physical examination was 
essentially normal.  The diagnosis was headaches for 
approximately 8 years, often bifrontal and associated with 
roaring in the ears and synchronous with heartbeat; occurring 
daily; neurologically negative. 

The Board notes that during his Board hearings, the veteran 
related that he has been seen on multiple occasions in the 
emergency rooms of various hospitals for his headaches.  He 
related that he has frequent, prostrating headaches, for 
which he receives regular VA treatment.  

The veteran's service-connected tension headaches have been 
evaluated as 30 percent disabling under Diagnostic Code 8100 
of the Rating Schedule.  Diagnostic Code 8100 provides that a 
30 percent evaluation will be assigned for migraine headaches 
resulting in characteristic prostrating attacks occurring on 
an average once a month over the prior several months.  A 50 
percent evaluation will be assigned for migraine headaches 
with very frequent completely prostrating prolonged attacks 
productive of severe economic inadaptability.

Throughout the course of the appeal the evidence reflects 
that the veteran's headaches have occurred on a frequency of 
greater than once per month.  In fact, although the veteran 
is apparently neurologically intact, his headaches occur 
daily and are apparently prostrating, prolonged, and not 
relieved by prescription narcotics.  With consideration of 
the above, the Board concludes that the evidence more nearly 
approximates a 50 percent rating criteria under Diagnostic 
Code 8100.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.


ORDER

Entitlement to a 50 percent evaluation for tension headaches 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The Board notes that, as set forth above, a 50 percent rating 
has been granted for tension headaches under Diagnostic Code 
8100.  This is the highest schedular rating available for 
tension headaches.  The veteran has contended that his 
tension headaches interfere with his ability to be employed 
and that he has been hospitalized on numerous occasions in 
the emergency room of multiple hospitals for his tension 
headaches.  In light of the foregoing, the Board finds that 
the RO should consider the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
tension headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Pertinent law and regulation provide that in 
the exceptional case where schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be awarded.  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards is the governing norm in an 
exceptional case.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(b)(1).  Thus, the Board will remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, as noted in the introductory portion of this 
decision, the veteran has expressed disagreement with the 
assigned effective date for entitlement to a total disability 
rating for compensation based on individual unemployability.  
As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

As noted above, the RO erroneously adjudicated the issue 
concerning the proper effective date for assignment of a 
total disability rating based on individual unemployability 
in February 2000 on the basis of CUE in the April 1998 rating 
decision.  In light of the receipt of a timely notice of 
disagreement to the April 1998 rating decision-the action 
that constituted the initial determination of the proper 
effective date-the RO should provide the veteran with a 
statement of the case that considers the issue on direct 
appeal from that decision.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this Remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is Remanded for the following 
actions:

1.  The RO should contact the veteran and 
determine the facilities, both private 
and VA, where he has received further 
treatment for his tension headaches.  The 
RO should thereafter obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file.

2.  After ensuring full compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C. § 5100, 
et seq.), the RO should consider the 
issue of entitlement to an extraschedular 
evaluation for the veteran's service-
connected tension headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  If action 
taken is adverse to the veteran, he 
should be provided with a supplemental 
statement of the case and should be given 
an opportunity to respond.  

3.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than September 5, 1997, for a total 
disability rating for compensation based 
on individual unemployability in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30, on the basis of 
the veteran's timely appeal of the April 
1998 rating decision.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should certify that issue for 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 9 -


